Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 1 of 82

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE ( f

Chapter 11 Cheate date
s ramp eee with

In re: )
W.R. Grace & Co, et al. ) Case No. 01-01139 (AMC) ft hi
104 fake
Reorganized Debtors. _) (Jointly Administered) =n df
jot dechet
WM t/,
) Then kL qtr
Docket No. 33231 G [rty {MaKe

 

Federal Rules of Bankruptcy Procedure, Rule 7008 Notice
PLEADER GARY SMOLKER
DOES NOT CONSENT TO ENTRY OF FINAL ORDERS OR JUDGMENTS
OF THE BANKRUPTCY COURT WITH RESPECT TO W.R. GRACE &
CO.’S PENDING MOTION TO CANCEL JUNE 24, 2021 HEARING DATE

Claimant Gary S. Smolker does not consent to the Bankruptcy Court making
a final order on W.R. Grace & oe s pending motion to Cancel June 24, 2021

Hearing Date.
Respectfully submitted,

Dated: June 16, 2021

Gary S. Smolker, Claimant, In Pro Per
Email: GSmolker@aol.com

CELL PHONE: 1-310-749-9735 o> ng
Office Phone: 1-818-788-7290 Yio S&S
sz 5
Gary S. Smolker 3§5 nD =
16055 Ventura Blvd., Suite525  S5z 7
we 7 -< Is Ty
Encino, CA 90436-2609 Pe, = |
ss Ss Yg
aS
NO
 

Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 2 of 82

FILED
IN THE UNITED STATES BANKRUPTCY COURT ome ame Boe
FOR THE DISTRICT OF DELAWARE 2021 JUN 2| AM 10: 42
CLERK
US BANKRUPT Cy Cour?
In re: ) Chapter 11 STRICT OF DELAWARE
W.R. Grace & Co, et al. ) Case No. 01-01139 (AMC)
Reorganized Debtors. __) (Jointly Administered)
)

) Docket No. 33231

 

Federal Rules of Bankruptcy Procedure, Rule 7008 Notice:
PLEADER GARY SMOLKER
DOES NOT CONSENT TO ENTRY OF FINAL ORDERS OR JUDGMENTS
OF THE BANKRUPTCY COURT WITH RESPECT TO W.R. GRACE &
CO.’S PENDING MOTION TO CANCEL JUNE 24, 2021 HEARING DATE

Claimant Gary S. Smolker does not consent to the Bankruptcy Court making
a final order on W.R. Grace & Co.’s pending motion to Cancel June 24, 2021
Hearing Date.

Dated: June 16, 2021 Respectfully submitted,

Jay Sdn Clone,

Gary S. Smolker, Claimant, In Pro Per
Email: GSmolker@aol.com

CELL PHONE: 1-310-749-9735
Office Phone: 1-818-788-7290

 

Gary S. Smolker
16055 Ventura Blvd., Suite 525
Encino, CA 90436-2609
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 3 of 82

PEA
IN THE UNITED STATES BANKRUPTCY COURT 2021 JUN -
FOR THE DISTRICT OF DELAWARE 2! AMI0: 42

IS BANKR SUB iy |
DISTRICT OF HEY AWM:

In re: Chapter 11

W.R. Grace & Co, et al. Case No. 01-01139 (AMC)

)
)
Reorganized Debtors. __) (Jointly Administered)
)
)

 

Federal Rules of Bankruptcy Procedure, Rule 7008 Notice:
PLEADER GARY SMOLKER
DOES NOT CONSENT TO ENTRY OF A FINAL ORDER OR JUDGMENT
OF THE BANKRUPTCY COURT WITH RESPECT TO GARY
SMOLKER’S EX-PARTE APPLICATION/MOTION FOR PROTECTIVE
ORDER AND IMPOSTION OF SANCTIONS ON W.R. GRACE & CO.
ATTORNEYS ROGER J. HIGGINS, LAURA DAVIS JONES, AND JAMES
E. O’NEILL

Movant Gary S. Smolker does not consent to the Bankruptcy Court making a
final order on his soon to be filed ex parte motion for protective order and
imposition of sanctions on attorneys Roger J. Higgins, Laura Davis Jones, and
James O'Neill.

Dated: June 16, 2021 Respectfully submitted,

bea J br Aros,

Gary S. Smolker, Claimant, In Pro Per
Email: GSmolker@aol.com

CELL PHONE: 1-310-749-9735
Office Phone: 1-818-788-7290

 
 

Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 4 of 82

FILED
IN THE UNITED STATES BANKRUPTCY COURT ="
FOR THE DISTRICT OF DELAWARE — 2021 JUN2! AMIO: 42

US BANKRUP TC
US BANKRUPTCY COUR
MSTRICT OF DEL Awake

In re: Chapter 11

W.R. Grace & Co, et al. Case No. 01-01139 (AMC)

Reorganized Debtors. (Jointly Administered)

) Docket No. 33231

 

DECLARATION OF LAUREN ELDER IN SUPPORT OF SANCTION
MOTION GARY SMOLKER REQUESTS BE HEARD ON JUNE 24, 2021

Declaration of Lauren Elder,

I make each of the following statements on the basis of my owner personal
knowledge.

Attached hereto are copies of receipts for food expenditure from eating in
restaurants in the time period May 27, 2021 and a copy of a Statement from
Courtyard by Marriott for Gary Smolker’s temporary stay in the time period May
14 through June 2, 2021.

The Statement from the Courtyard by Marriott is a copy of the most recent
statement Mr. Smolker has received from the Courtyard by Marriott.

I prepared the Ledger Summary of Expenses and the chart summarizing food
expenses from the actual credit card receipts, attached.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 5 of 82

IN THE UNITED STATES BANKRUPTCY COURT F | | . E D

FOR THE DISTRICT OF DELAWARE

In re:
W.R. Grace & Co, et al.

Reorganized Debtors.

 

o21 JUN 21 AM 10:43

US BANKRUPTCY COUR’
Chapter 11 SSO AICT OF DELAWART

Case No. 01-01139 (AMC)

(Jointly Administered)

Docket No. 33231

DECLARATION OF LAUREN ELDER IN SUPPORT OF SANCTION
MOTION GARY SMOLKER REQUESTS BE HEARD ON JUNE 24, 2021

Declaration of Lauren Elder,

I make each of the following statements on the basis of my owner personal

knowledge.

Attached hereto are copies of photographs I personally took on May 19, 2021 and
May 20, 2021 in Gary Smolker’s rental condominium located at 14242 Burbank

Blvd., Sherman Oaks, California.

The measurements superimposed on the photos were made by me using a tape
measure when I took each photograph.

I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

Executed at Encino, California on June 16, 2021.

”

LL
Lauren Elder
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 6 of 82

ell ep

IN THE UNITED STATES BANKRUPTCY COURT ~*~
FOR THE DISTRICT OF DELAWARE); jis 2) AM 10: 43

CLERK ;
WS BANKRUPTCY COUR

In re: Chapter 11 SISTRICT OF DELAWARE

W.R. Grace & Co, et al. Case No. 01-01139 (AMC)

)
)
Reorganized Debtors. _) (Jointly Administered)
)
)

 

Federal Rules of Bankruptcy Procedure, Rule 7008 Notice:
PLEADER GARY SMOLKER
DOES NOT CONSENT TO ENTRY OF A FINAL ORDER OR JUDGMENT
OF THE BANKRUPTCY COURT WITH RESPECT TO GARY
SMOLKER’S EX-PARTE APPLICATION/MOTION FOR PROTECTIVE
ORDER AND IMPOSTION OF SANCTIONS ON W.R. GRACE & CO.
ATTORNEYS ROGER J. HIGGINS, LAURA DAVIS JONES, AND JAMES
E. O’NEILL

Movant Gary S. Smolker does not consent to the Bankruptcy Court making a
final order on his soon to be filed ex parte motion for protective order and
imposition of sanctions on attorneys Roger J. Higgins, Laura Davis Jones, and
James O'Neill.

Dated: June 16, 2021 Respectfully submitted,

Maas Ls Lng,

Gary S. Smolker, Claimant, In Pro Per
Email: GSmolker@aol.com

CELL PHONE: 1-310-749-9735
Office Phone: 1-818-788-7290

 
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 7 of 82

Gary S. Smolker
16055 Ventura Blvd., Suite 525
Encino, CA 90436-2609
 

Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 8 of 82

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
Case No. 01-01139 (AMC) (Jointly Administered)

I am a resident of the State of California, over the age of eighteen years, and not a
party to this action. My business address is 16055 Ventura Blvd., Suite 525,
Encino, CA 91436. On June 16, 2021, I served the following attached document:

Federal Rules of Bankruptcy Procedure, Rule 7008 Notice

X_ VIA MAIL, by placing a true copy of the documents listed above in a sealed
envelope with postage fully prepaid in United States mail in the State of California,
at Encino, California, addressed as set forth below:

Law Offices of Roger Higgins, LLC, Attention Roger Higgins, Esq., 516 North
Ogden Ave., Suite 136, Chicago, Illinois 60642

James E. O’Neill, Esq.
Pachulski Stang Zieh] & Jones, LLP,
919 North Market Street, 17" floor, Wilmington, Delaware, 19899-8705

Laura Davis Jones, Esq.
Pachulski Stang Ziehl & Jones, LLP,
919 North Market Street, 17" floor, Wilmington, Delaware, 19899-8705

X Via Email:

Roger J. Higgins — rhiggins@rogerhigginslaw.com
James E. O’ Neill — joneill@pszjlaw.com

Laura Davis Jones — llones@pszjlaw.com

 

X BY FEDERAL EXPRESS: ORGINAL SENT FOR FILING WITH THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE VIA FEDERAL EXPRESS OVERNIGHT MAIL

United State Bankruptcy Court for the District of Delaware
Office of the Clerk
824 Market Street
 

Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 9 of 82

Wilmington, Delaware 19801

Executed on June 16, 2021, 2021at Encino, California.

I declare under penalty of perjury under the laws of the United States that the
above is true and correct.

Lauren Elder
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 10 of 82

IN THE UNITED STATES BANKRUPTCY CcouRT™ Le ce D
FOR THE DISTRICT OF DELAWARE ont JUN 21 AM \0: bo

CLERK
BANKRUP TCY COUR:
R

In re: Chapter 11 US ORICT OF DELAWARE

W.R. Grace & Co, et al. Case No. 01-01139 (AMC)

Reorganized Debtors. (Jointly Administered)

meme ee

) Docket No. 33231

 

Federal Rules of Bankruptcy Procedure, Rule 7008 Notice:
PLEADER GARY SMOLKER
DOES NOT CONSENT TO ENTRY OF FINAL ORDERS OR JUDGMENTS
OF THE BANKRUPTCY COURT WITH RESPECT TO W.R. GRACE &
CO.’S PENDING MOTION TO CANCEL JUNE 24, 2021 HEARING DATE

Claimant Gary S. Smolker does not consent to the Bankruptcy Court making
a final order on W.R. Grace & Co.’s pending motion to Cancel June 24, 2021
Hearing Date.

Dated: June 16, 2021 Respectfully submitted,

Jang Sn cVlene

Gary S. Smolker, Claimant, In Pro Per
Email: GSmolker@aol.com

CELL PHONE: 1-310-749-9735
Office Phone: 1-818-788-7290

 

Gary S. Smolker
16055 Ventura Blvd., Suite 525
Encino, CA 90436-2609
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 11 of 82

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
Case No. 01-01139 (AMC) (Jointly Administered)

I am a resident of the State of California, over the age of eighteen years, and not a
party to this action. My business address is 16055 Ventura Blvd., Suite 525,
Encino, CA 91436. On June 16, 2021, I served the following attached document:

Federal Rules of Bankruptcy Procedure, Rule 7008 Notice

X_ VIA MAIL, by placing a true copy of the documents listed above in a sealed
envelope with postage fully prepaid in United States mail in the State of California,
at Encino, California, addressed as set forth below:

Law Offices of Roger Higgins, LLC, Attention Roger Higgins, Esq., 516 North
Ogden Ave., Suite 136, Chicago, Illinois 60642

James E. O’Neill, Esq.
Pachulski Stang Zieh] & Jones, LLP,
919 North Market Street, 17" floor, Wilmington, Delaware, 19899-8705

Laura Davis Jones, Esq.
Pachulski Stang Zieh] & Jones, LLP,
919 North Market Street, 17" floor, Wilmington, Delaware, 19899-8705

X Via Email:

Roger J. Higgins — rhiggins@rogerhigginslaw.com
James E. O’Neill — joneill@pszjlaw.com

Laura Davis Jones — lones@pszjlaw.com

 

X BY FEDERAL EXPRESS: ORGINAL SENT FOR FILING WITH THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE VIA FEDERAL EXPRESS OVERNIGHT MAIL

United State Bankruptcy Court for the District of Delaware
Office of the Clerk
824 Market Street
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 12 of 82

Wilmington, Delaware 19801

Executed on June 16, 2021, 2021at Encino, California.

I declare under penalty of perjury under the laws of the United States that the
above is true and correct.

A JE

Lauren Elder
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 13 of 82

IN THE UNITED STATES BANKRUPTCY CouRTF- |1_F 9
FOR THE DISTRICT OF DELAWARE
2091 JUN 21 AM 10: bls

CLERK
US BANKRUPTCY COUR.
Chapter 11 eer OF DELAWARE

In re:

W.R. Grace & Co, et al. Case No. 01-01139 (AMC)

Reorganized Debtors. (Jointly Administered)

mm ee

) Docket No. 33231

 

DECLARATION OF LAUREN ELDER IN SUPPORT OF SANCTION
MOTION GARY SMOLKER REQUESTS BE HEARD ON JUNE 24, 2021

Declaration of Lauren Elder,

I make each of the following statements on the basis of my owner personal
knowledge.

Attached hereto are copies of receipts for food expenditure from eating in
restaurants in the time period May 27, 2021 and a copy of a Statement from
Courtyard by Marriott for Gary Smolker’s temporary stay in the time period May
14 through June 2, 2021.

The Statement from the Courtyard by Marriott is a copy of the most recent
statement Mr. Smolker has received from the Courtyard by Marriott.

I prepared the Ledger Summary of Expenses and the chart summarizing food
expenses from the actual credit card receipts, attached.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 14 of 82

Executed at Encino, California on June 16, 2021.

o
ff

Lauren Elder
Case 01-01139-AMC Doc 33232 Filed 06/21/21 rags : % of of 8
ayy une \be

 

ALL Expenses

 

Date Price

FOOD $ 2,261.33
HOTEL > 1,212.68

 

 

 

 

TOTAL $ 3,474.01

 

 

 

 

 
Case 01-01139-AMC Doc 33232 UPAR ZH SRE \\o

 

   

Date Price

 

 

 

 

TOTAL $ 1,212.68

 

 

 

 

 
Case 01-01139-AMC Doc,33232 Filed 06/21/21 Page 17 of rey 2. >>

May 27 - June We:

 

        
    
      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Breakfast Lunch Dinner
5/28/21 $ 29.70 $ 62.54
5/29/21 $ 21.36 $ 20.52
5/30/21 $ 23.28 | $ 58.00
5/31/21 $ 19.69 $ 42.71
6/1/21 $ 5.48 | $ 19.85 | $ 25.50
6/2/21 $ 29.05 | $ 8.99 | $ 13:25
6/3/21 $ 29.05 $ 63.00
6/4/21 $ 18.22 | $ 32.08 | $ 31.00
6/5/21 $ 59.24 | $ 43.24
6/6/21 $ 23.28 | $ 6.48 | $ 28.46
6/7/21 $ 25.88 | $ 24.52 | $ 33.25
6/8/21 $ 27.21 $ 22.11
6/9/21 $ 8.90 | $ 47.30 | $ 45.75
6/10/21 $ 21.35} $ 31,73 18 32.86
6/11/21 $ 18.22 $ 24.64
6/12/21 $ 18.22 | $ 24.64 | $ 28.00
6/13/21 $ 17.59 | $ 24.16 | $ 61.89
6/14/21 $ 1.95 | $ 26.00 | $ 30.75
6/15/21 $ 30.23
6/16/21 $ 19.83 | $ 26.00
TOTAL $ 334.98 | $ 419.25 | $ 668.07
TOTAL 1422.3

 

 
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 18 of 82

COURTYARD

By MARRIOTT

 

Schedutec Departure Date: 06/10/2021

 

Dear Mr. Smolker,

Thank you for choosing the Courtyard by Marriott in Woodland Hills! We hope you are enjoying your
stay with us. As a courtesy, we wanted to inform you that we will be clearing the balance of $1,212.68 has
accrued on your folio up until this point during your current stay. Once the balance is clear, we will authorize
the carc on file for the remainder of your stay. Should you want to change payment type, or have any
questions regarding the bill, feel free to contact Guest Services at the front desk by 1:00 P.M. and we will be
happy to assist you. A copy of your current bill is attached to this letter for your records and convenience.

We appreciate your loyalty and patronage and if there is anything else you need during your stay,
please do not hesitate to ask.

Sincerely,

Guest Services

Courtyard Marriott Los Angeles/Woodland Hills * 21101 Ventura Boulevard, Woodland Hills, CA 91364
Case 01-01139-AMC Doc 33232

COURTYARD’

BY MARRIOTT

Courtyard by Marriott® Los Angeles Woodland Hills
21101 Ventura Bivd, Woodland Hills, Ca 91364 P 818.999.2200
Marriott.com/LAXCW

Gary Smolker
Please Complete
Omaha NE 68132

Filed 06/21/21 Page 19 of 82

 

Room: 412
Room Type: EKNG
Number of Guests. 1

 

Leisure Rate: $152.00 Clerk
ee HE ae Peper Dasin2 Time: 12:00PM Folio Number: 69269
DATE DESCRIPTION CHARGES CREDITS
14May21 Room Charge 149.00
14May21 Occupancy Sales Tax 20.86
14May21 City Tax 2.24
14May21 Convention and Tourism Tax 0.29
14May21 Overnight Parking 10.00
14May21 Parking Tax 4.00
14May21 Ca Assessment Tax 002
15May21 Room Charge 149.00
15May21 Occupancy Sales Tax 20.86
15May21 City Tax 2.24
15May21 Convention and Tourism Tax 0.29
15May21 Overnight Parking 10.00
15May21 Parking Tax 1 00
15May21 Ca Assessment Tax 002
16May21 American Express 366.82

Card #: AXXXXXXXXKXXKX2001T/KXXX

Amount: 366.82 Auth: 807334

This card was electronically swiped on 14May21
16May21 Room Charge 169.00
16May21 Occupancy Sales Tax 23.66
16May21 City Tax 2.54
16May21 Convention and Tourism Tax 033
16May21 Overnight Parking 10.00
16May21 Parking Tax 1.00
16May21 Ca Assessment Tax 0.02
17May21 Room Charge 479.00
17May21 Occupancy Sales Tax 5 06
17May21 City Tax 2.69
17May21 Convention and Tourism Tax 0.35
17May21 Overnight Parking 10.00
17May21 Parking Tax 1.00
17May21 Ca Assessment Tax 0.02
18May21 Room Charge 179.00
18May21 Occupancy Sales Tax 25 06
18May21 City Tax 2.69
18May21 Convention and Tourism Tax 0.35
18May21 Overnight Parking 10.00
18May21 Parking Tax 1.00
18May21 Ca Assessment Tax 002
19May21 Room Charge 179.00
19May21 Occupancy Sales Tax 25 06
19May21 City Tax 2.69

Operated under license from Marriott International, Inc. or one of its affiliates.

Bring the Courtyard sleep experience home with you. Visit ShopCourtyard.com
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 20 of 82

COURTYARD’

BY MARRIOTT

Courtyard by Marriott® Los Angeles Woodiand Hills
21107 Ventura Bivd, Woodland Hills, Ca 91364 P 818.999.2200

Marriott.com/LAXCW

Gary Smolker
Please Complete
Omaha NE 68132
Leisure

Room: 412

Room Type: EKNG
Number of Guests: 1
Rate: $152.00

Clerk: SAM

 

Arrive: 14May21 Time: 09:36PM Depart: 02Jun21 Time: 12:00PM Folio Number: 69269
DATE DESCRIPTION CHARGES CREDITS
19May21 Convention and Tourism Tax 0.35
19May21 Overnight Parking 10.00
19May21 Parking Tax 4.00
19May21 Ca Assessment Tax 0.02
20May21 Room Charge 169.00
20May21 Occupancy Sales Tax 23 66
20May21 City Tax 2 54
20May21 Convention and Tourism Tax 0.33
20May21 Overnight Parking 10.00
20May21 Parking Tax 4.00
20May21 Ca Assessment Tax 0.02
21May21 Room Charge 179.00
21 May21 Occupancy Sales Tax 25.06
21May21 City Tax 2.69
21May21 Convention and Tourism Tax 0.35
21May21 Overnight Parking 40.00
21May21 Parking Tax 4100
21May21 Ca Assessment Tax 0.02
22May21 Visa 1285.58

Card #: VIXXXXXXKKKXKKG 19 1X KX

Card Type: VISA Card Entry: CHIP Approval Code: 182043 App Label:

VISA DEBIT AID: A0000000031010
22May21 Room Charge 479.00
22May21 Occupancy Sales Tax 25.06
22May21 City Tax 269
22May21 Convention and Tourism Tax 0.35
22May21 Overnight Parking 10.00
22May21 Parking Tax 1.00
22May21 Ca Assessment Tax 0.02
23May21 Room Charge 169.00
23May21 Occupancy Sales Tax 24.56
23May21 City Tax 254
23May21 Convention and Tourism Tax 0.33
23May21 Ovemight Parking 10.00
23May21 Parking Tax 100
23May21 Ca Assessment Tax 002
24May21 Room Charge 479.00
24May21 Occupancy Sales Tax 25,06
24May21 City Tax 269
24May21 Convention and Tourism Tax 0.35
24May21 Overnight Parking 10.00
24May21 Parking Tax 100

Operated under license from Marriott International, Inc. or one of its affiliates

Bring the Courtyard sleep experience home with you. Visit ShopCourtyard.com.
Case 01-01139-AMC Doc 33232

COURTYARD’

BY MARRIOTT

Courtyard by Marriott® Los Angeles Woodland Hills
21101 Ventura Blvd, Woodland Hills, Ca 91364 P 818.999.2200
Marriott.com/LAXCW

Gary Smolker
Please Complete
Omaha NE 68132

Filed 06/21/21 Page 21 of 82

Room: 412
Room Type: EKNG
Number of Guests: 1

 

Leisure Rate: $152.00 Clerk: SAM
Arrive: 14May21 Time: 09:36PM Depart: 02Jun21 Time: 12:00PM Folio Number: 69269
DATE DESCRIPTION CHARGES CREDITS
24May21 Ca Assessment Tax 0.02
25May21 Room Charge 179.00
25May21 Occupancy Sales Tax 25.08
25May21 City Tax 2.69
25May21 Convention and Tourism Tax 035
25May21 Overnight Parking 10.00
25May21 Parking Tax aa
25May21 Ca Assessment Tax 0.02
26May21 Room Charge 179.00
26May21 Occupancy Sales Tax 25.06
26May21 City Tax 2.69
26May21 Convention and Tourism Tax 0.35
26May21 Overnight Parking 10.00
26May21 Parking Tax 180
26May21 Ca Assessment Tax 002
27May21 Room Charge 479.00
27May21 Occupancy Sales Tax 25.06
27May21 City Tax 2.69
27May21 Convention and Tourism Tax 035
27May21 Overnight Parking 10.00
27May21 Parking Tax 1.00
27May21 Ca Assessment Tax 0.02
28May21 Visa {297.15
Card #: VIXXXXKKXXXXXMY 19 TOKO
Card Type: VISA Card Entry; MANUAL Approval Code: 170234
28May21 Room Charge 179.00
28May21 Occupancy Sales Tax 25.068
28May21 City Tax 2.69
28May2% Convention and Tourism Tax 0.35
28May21 Overnight Parking 10.00
28May21 Parking Tax 100
28May21 Ca Assessment Tax 0.02
29May21 Room Charge 195.00
29May21 Occupancy Sales Tax 27.30
29May21 City Tax 293
29May?1 Convention and Tourism Tax 0.38
29May21 Overnight Parking 10.00
29May21 Parking Tax 1.00
29May21 Ca Assessment Tax 0.02
30May21 Room Charge 161.00
30May21 Occupancy Sales Tax 32 54
30May21 City Tax 2.42

Operated under license from Marriott International, Inc. or one of its affiliates

Bring the Courtyard sleep experience home with you. Visit ShopCourtyard.com
Courtyard by Marriott” Los Angeles Woodland Hills

Case 01-01139-AMC Doc 33232

COURTYARD’

BY MARRIOTT

21101 Ventura Blvd. Woodland Hills, Ca 91364 P 818.999.2200

Marriott.com/LAXCW

Gary Smolker
Please Complete
Omaha NE 68132
Leisure

Filed 06/21/21 Page 22 of 82

Reom: 412

Room Type: EKNG
Number of Guests: 1
Rate: $152.00

Clerk: SAM

 

Arrive: 14May27 Time: 09:36PM Depart: 02Jun21 Time: 12:00PM Folio Number: 69269
DATE DESCRIPTION CHARGES CREDITS
30May21 Convention and Tourism Tax 0.34
30May21 Overnight Parking 10.00
30May21 Parking Tax Tob
30May21 Ca Assessment Tax 002
31May21 Room Charge 152.00
31May21 Occupancy Sales Tax 21.28
31May21 City Tax 2.28
31May21 Convention and Tourism Tax 0.30
31May21 Overnight Parking 10.00
31May21 Parking Tax 100
31May21 Ca Assessment Tax 002
O1Jun21 Room Charge 152.00
O1Jun21 Occupancy Sales Tax 24.28
01Jun21 City Tax 2.28
O1Jun24 Convention and Tourism Tax 0.30
O1Jun214 Ovemight Parking 10.00
01Jun24 Parking Tax 100
O1Jun21 Ca Assessment Tax 0.02
02Jun21 Room Charge 152.00
02Jun21 Occupancy Sales Tax 24.28
02Jun21 City Tax 2.28
02Jun21 Convention and Tourism Tax 0.30
O2Jun21 Overnight Parking 10.00
O2Jun21 Parking Tax 100
O2Jun21 Ca Assessment Tax 002

BALANCE: 1,212.68

As a Marriott Bonvoy Member, you could have earned points towards your free dream vacation today. Start earning points and Elite status.
plus enjoy exclusive member offers. Enroll today at the front desk.

See our "Privacy & Cookie Statement" on Marriott.com.

Operated under license from Marriott International, Inc. or one of its affiliates.

Bring the Courtyard sleep experience home with you. Visit ShopCourtyard.com.
MAY

AND WAFFLES

WOODLAND HILLS
21028 VENTURA BOULEVARD
LOS ANGELES, Ca 91364
818805320)

ORDER: Main Dining -

Table 20
Cashier: Kat

27-May-2021 11:55:54A
Transaction 600011

1 Fatima's House Iced $7.50
Coffee ‘

1 Steak Sandwich

$18.50
8d balsamic
Subtotal $26.00
California 9.5% $2.47
Total $28.47
Tip $6.26
CREDIT CARD SALE $34.73
VISA 761]

27-May-2021 12:52:08P
$34.73 | Method: CONTACTLESS
VISA XXXXXXXXXKXK 7611

Reference ID: 1 14700543546
Auth ID: 88129¢

MID + tettee tue ann
Case 01-01139-AMC Doc 33232

MAY 28

7 NATAS psy RIBS
SHEKHAR ha aD

4
SITB-F RR. “ eg te
(T2616 386 104
Of 28, 262]

~ he: y

dale

rans £: ) hates fs 4s

 

VISA :
Seppe erRR LY ome
13
BASE A: $4.93
at : $6.7)
byst $4.40
wy YU
SUB TOTAL $24.75
PAM § Gy
WAL AMT: = g 2HTo
TWH 2g To’
Tip Suggestions
Mercen | lip
tae ne. i] mal
f04 ie os 75
ae “es 122071
et j. 2200

Ik]! HOlboG

Trang|p: 38144 ISHBIRRE 128

Filed 06/21/21 Page 24 of 82

WAKA L95/
 guecestEn TIP
1BK=7 00

sd ay aa eh 18
NATAS. PASTRIES
13317 VENTURA BLYD SUITE (!
SHERMAN OAKS, CA 91423
818-788-8050

SR so a a ook ofa ok ob i ok oF
WW NATASPASTRIES. COM
eteterooeacectceccescrc etsy: tte cess tee

MC #0
KEG JULTO = 05-28-2021 10:50 aM o0dd4é

ORDER# O00049

Bik SA OS a

ALL AMERICAN BREAKFAST
$13.95 “]
SCRAMBLED
OAUSAGE
LINK SAUSAGE
HOUSE BREAD

POTATOES

MOZZARELLA 2.90 7]
CHEDDAR CHEESE 2.00 “|
ADD FRENCH TOAST 4.00 |

9 No

TAXABLE SALE $21.95
TAX i208
TOTAL $24.03

TRC Ww Tif 15 te Clee

SUGGESTED TIP Mm
15¥=3.29 1B4=9.95  20Ke4.99 ~S
Case 01-01139-AMC Doc 33232

RY 28

apm
ee 0

H.O.M. Italian Eatery
21136 Ventura Bivd
Woodland Hills, CA 91364 —

5/28/21, 9:08 PM Ticket: v28
Server: Rebecca P
Dine In Table B18

SMOLKER/GARY S

Invoice: 210528-03-28

1 Cabernet - Rabble 14.00
Glass
1 Pane 3.68
1 Arrosto 35.00
Subtotal 52.00
Sales Tax 4.94
Total 56.94
VISA - xxxx7611 56.94
Balance Due . 88

Suggested Tips
15%=7.88 18%=9.36 286%=18.48

WtreR 0AM Ae

Thank you for visiting us!

© 2021 Mobile Bytes. LLC

Filed 06/21/21 Page 25 of 82

 

H.O.M. Italian Eatery
21136 Ventura Blvd
Woodiand Hills, CA 91364

5/28/27 G:@4 PM Ticket; V28
Server: Rebecca P
Dine In Table B19
. SMOLKER/GARY §
Invoice: 218528~93-28

Credit Sale

Status: Approved

Card Type: VISA

Card Number: XXXAXMAKKXXKIGL1L

Card Owner: SMOLKER/GARY S

Entry Method: Chip

Auth Code: 64861¢

APPLAB: VISA CREDIT

AID: AG800000031010

TC: LEF63420C39BCA26
AMOUNT 56.94
TIP “F, £a
TOTAL RSS

| (ui 54
Sign X S/6f

 
Case 01-01139-AMC Doc 33232

May 24

6 ANGe
ns q

LOVES

&WAFFLES

 

AND WAFFLES WOODLAND HILLS
21028 VENTURA BOULEVARD
Los ANGEL ES, CA 91364
8] 88053201
ORDER:
Cashler: CASH R GARY
29-May 2071 2:38:30P
Transaction 100023
1 Loxg Bagel $15.99
Subtotal
California 9.5% we
5% $1.52
Total
17.
CREDIT CARD AUTH fe
VISA 7611 ee
a Fix
Tip “ F
Total Ab

Retain this copy for statement validation
Station: Bar Station
29-May-2021 2:48:53P
$17.5] | Method: EMy
VISA CREDIT XXXXXXXXXXXX76T J
cp

“PO OMAN

 

Filed 06/21/21 Page 26 of 82

BUY WATER CALL }

fy
ss

Blue Water Cafe

/ 0
21014 Ventura Blvd May 29,
WOODLAND HILLS, CA 7:22

91364
(818) 854-6003

PURCHASE

Ticket: Gary
Authorization 50737C
Receipt DimE

VISA CREDIT
AID AO 00 00 00 03 10 10

Free Range Ground Chicken Kabob Plate
Or Grass Fed Ground Beef Kabob Plate

 

$15.00

Ground Beef Kabob
15.00
Subtotal * 2
TAX 9.5% eo ‘

rEats :

te $4.10
Total $20.52
Visa 7611 (Contactless) $20.52

Visa Cardholder

Ww ATEA DAM ftoe
Case 01-01139-AMC Doc 33232

MAY 20

PAOLIS ITALIAN KITCHEN
21620 VENTURA BLVD
WOODLAND HILL. CA 91364
(818) 883-4136

Merchant ID: 3340114388

Term ID: 1358
Server ID: 31

Sale

Application Label: VISA CREDIT

VISA

KXXKXKAKAAAK BLE

AID: ABQAORBORSLALG

Entry Hethod: Chip Read

Apprvd: Online  Batcht: 000002

05/30/21 19:32:46
Invi: BGGGB016 Appr Code: 850380
Anount: § 47,25:

Tip: S10.7-S
ltl: =o REER”

Node: Issuer

TVR: SOBbBbBRuE
IAD: G601BA83608000
TSI: 6886

ARC: 86
I agree to pay above total

amount according to card issuer
agreement (Merchant agreement if
credit voucher)

SMOLKER-GARY S$
Customer Copy

THANK YOU

WATER DF HAG

Filed 06/21/21 Page 27 of 82

ba we can

oy
mw

Blue Water Cafe

 

 

21014 Ventura Blvd May 30, 2021
WOODLAND HILLS, CA 12:52 PM
91364
(818) 854-6003
PURCHASE
Ticket: Gary outside
Authorization 24015C
Receipt v1V1
VISA CREDIT
AID AO 00 00 00 03 10 10
Avocado Toast “55 00
Avocado Toast .
Espresso x 2?
$5.0
($2.50 each) °
Double
Subtotal _ $17.00
$17.
TAX 9.5% $1 a2
UberEats $0.00
Ti |
p $4.66
Total $23.28
Visa 7611 (Chip) $23.28
Gary S Smolker |

WARR DAMAGE
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 28 of 82

MAY 3|

ANGE
OF Lov ES fe,

&WAFFLES

(al FA lek 3 fr? hee :

     

PAOLIS ITALIAN KITCHEN
21626 VENTURA BLVD
HOODLAND HILL, CA 91364
(818) 883-4136

Nerchant ID: 33406114386
Term IG; 1356

seer es AND WAFFLES WOODLAND HILLS
Sale 21028 VENTURA BOULEVARD
LOS ANGELES, CA 91364
VISA vaeet 288 cReDrr 8188053201
RRAYAXAXAXAH7611 ORDER: Main Dining - Table 4
AID: AOBGOGABB31018 Cashier: Roberto

31-May-2021 9:57:274

Entry Method: Chip Read T tion 000018
ransaction

heprvd: Online Batcht: 409093

05/31/21 20:08:54 1 Cinnamon Swirl French $10.99
‘ Toast
Invi: 60000810 Appr Code: 63778¢ 1 Coffee $3.75
Anount: § 2.71 Subtotal $14.74
Tip: “O California 9.5% $1.40
Total: q OS oe Total $16.14
‘ CASES RES EONS Se CREDIT CARD AUTH $16.14
ode? Issuer .
TVR: 8e8aagaeug VISA 7611 _
Abs B6010RE36GHu0U 71
ARC: sar Tip r
T agree to pay above total] j 2.
amount according © card issuer ~~~ f
agreement erchert inon if Total L444
credit voucher
Retain this copy for statement validation
Meee Station: Service Station
SMOLKER-GARY 5 31-May-2021 11:12:00A
Customer Copy $16.14 | Method: EMV
VISA CREDIT se

THANK YOU
JIVNE 1

 

Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 29 of 82

 

 

SS
=z

Blue Water Cafe
21014 Ventura Bivd Jun 1, 2021
WOODLAND HILLS, CA 91364 1:21PM
(818) 854-6003

PURCHASE
Authorization 47884C
Receipt XR3a
VISA CREDIT
AID AO 00 00 00 03 10 10
Assorted Pastries $4.00
Regular
Subtotal $4.00
TAX 9.5% $0.38
UberEats $0.00
Tip $1.10
Total $5.48
Visa 7611 (Chip) $5.48

Gary S Smolker

var dtc
CA | Pl Se

WUE WAIL CALL

Blue Water Cate

  
 

 

 

21014 Ventura Blvd Jun 1, 2021
WOODLAND HILLS, CA 91364 1:18 PM
(818) 854-6003
PURCHASE

Ticket: Outside Gary
Authorization 35023C
Receipt bNgw
VISA CREDIT
AID AO 00 00 00 03 10 10
Avocado Toast $12.00
Avocado Toast
Espresso $2.50
Double
Subtotal $14.50
TAX 9.5% $1.38
UberEats $0.00
Tip $3.97
Total $19.85
Visa 7611 (Chip) $19.85
Gary S Smolker -

7 | a IFy L ri! | iPS T.

VUE ¢

pT
tn omg TAT S
ware pare
PAOLIS ITALIAN KITCHEN
21020 VENTURA BLVD
WOODLAND HILL. CA $1364
(818) 683-4136
Merchant ID: 3340114368

Term ID: 1356
Server ID: 31

Sale
Application Label: VISA CREDIT
VISA
XKXXXXKAXKKA TOLL
AID: ABDBOOROO310L0
Entry Method: Chip Read
Apprvd: Online Batch: 080004

86/83/21 24:11:63
Inv: QQG00022 Appr Code: 683320
Anount: $ 28.75

Tip: _
Total: oe 7

Node: Issuer

TVR: 8680008004
TAD: GEB1BAB3608000
TSI: 6806

ARC: @@

I agree to pay above total
amount according to card issuer
agreement (Merchant agreement if

credit voucher)

SMOLKER/GARY §

Customer Copy

viet OA RG
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 30 of 82

JWNEDU

* a AanWwWA -~—
7A AS \ f af a
Cit auf }

ANGE
PP loves “Bp

&WAFFLES

SZ

AND WAFFLES

WOODLAND HILLS
21028 VENTURA BOULEVARD
LOS ANGELES, CA 91364
8188053201

ORDER: Bar Bar 6
Cashier: Roberto
02-Jun-2021 8:59:32A

Transaction 800002

1 Baja Omelette $17.99

TOAST BUTTERED PLEASE!
1 Coffee , §3.75
Subtotal $21.74
California 9.5% $2.07
Total $23.81
Tip $5.24
CREDIT CARD SALE $29.05
VISA 7611

02-Jun-2021 9:27:36A

$29.05 | Method: EMV

VISA CREDIT XXXXXXXXXXXX767
MID: Jock A229

“sanding
« * x DUPLICATE COPY x x x
DEJA WU LIQUOR

21056 VENTURA BLVD
WOODLAND HILLS, CA 91364
(818) 347-4525

ORDER # 202893
INVOICE# 202893
Closed to Cash Purchase

DATE/TIME: 6/2/2021 10:03:48 PM
CASHIER: CASHIER

STATION: 01
Ttem Count: 4

; FS BABY RUTH. STS SSESEE
| FS TOOTSIE ROLL $¢-18
1 FS SUGAR DADDY 1.75
TES ABBA-ZABA __ $17
Subtotal = SSS gg
SAD TOT $
a e §
Change 0.00

|

 

 

 

ADT ALDANOQIYH

nvoice: 11001-202893

AND WAFFLES

WOODLAND HILLS
21028 VENTURA BOULEVARD
LOS ANGELES, CA 91364
8188053201

 

|

ORDER: Bar Bar 6
Cashier: Roberto
02-Jun-2021 §6:59:324

lransaction 800002

| Baja Omelette $17.99
TOAST BUTTERED PLEASE!

| Coffee $3.75
Subtotal $21.74
California 9.5% $2.07
Total $23.81
Tip $5.24
CREDIT CARD SALE $29.05
VISA 7611

02-Jun-2021 9:27:36A

$29.05 | Method: EMV

VISA CREDIT XXXXXXXXXXXX761 1
MIN: *#**eee* 4A 0G

Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 31 of 82

JUNG 2

xy ara DOPY x x *
DEJA VW LIQUOR

21056 rare BLVD
WOODLAND HILLS, CA 91364
(818) 347-4525

ORDER # 202898
INVOICE# 202898
Closed to Cash Purchase

DATE/TIME: eee 10:11:14 PM
CASHIER: CASHI

STATION: 01
Ttem Count: 3 oo a
1 FS SUGAR DADDY. =SSOt*=~S~S $1.75
CFS ABBA-ZABA ____.______99-50
Subtotal oo ee
GRAND TOTAL b
Cash $5.25
el Tendered $10.00
Change $4.75

 

 

 

 

 

 

 

 

MANTUA

Invoice: 11001-202898

 

 

 

 

 

 

 

|

COosTrea

SS WOE. ELE

Van Nuys #«1&
6°00 Sepu.veda B. vel
Van Nuys, CA 9°47"

(8°8) 989-5° 32

 

W& Member 111892553181

E 93362 GRAPEFRUIT 8.99
SUBTOTAL 8.99
TAX 0.00

*xx** TOTAL WEE EE Ree

XMXXXXXXXXXK THT 1 |

AID: A0000000037010

seq# 15865 App#: 78730

Costco Visa Resp: APPRIVIED

Tran ID#: 11530C015865....

Merchant ID: 990048

AFPROVED - Purchase
AMGUNT: $8.99
06/02/2021 19:57 48 15 125 92

Costco Visa 8.99
CHANGE 0.00

 
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 32 of 82

LW ATE A Onde

 

rye
“oe 0
H.O.M. Italian Eatery H.O.M Italian Eatery
21136 Ventura Bivd

21136 Ventura Biva
Woodland Hills, CA 91364 Woodland Hills, CA 91364
8/3/21, 7:55 PM
Server: Gio M
Dine In Table B6

SMOLKER/GARY §
Invoice: 210663-91-7

Ticket: x7 6/3/21, 7:54 PM T
Server: Gio M
Dine In Table B6
Invoice: 210603-61-7

icket: x7

1 Lasagna 20.66
Credit Sale 1 Merlot 15.680
Status: Approved Glass

1 Tiramisu 12.86
Card Type: VISA
Card Number: XXXXXXXXXXXX7G11 Subtotal 47.08
Card Owner: SMOLKER/GARY § Sales Tax 4.47
Entry Method: Chip wry tn
Auth Code: 31883C Total © 51.47
APPLAB: VISA CREDIT
AID; A0060000031010 Tt l? 4], 53
Te: 87BC4A1393EBE997 Suggested Tips —"

15%=7.05 18%=8.46 20%=9. 49

AMOUNT 51.47 TOTAL 63,09

 

TIP 11.53 isiti |
TOTAL aa ie Thank you for visiting us!
/
wown<o and Ow AO
ENTOESS PES Fe 22 gs >
— =—* iho a =
Vaegares ges & FE Bz o
tAasons 235 3B 0% ns
POP RSN Bo o~ &€2 2
* aw p=O o ~ > = = ro,
f SSEs8 273 = 3 $85 ¢
£ S352 a 8 22 2295 0
S akeke 2 = S eFth s
fw RM ao s _— aw oSQmrma Po
2 x Ss = Oo anak n“a< Z
mn a he © ace
a . Nawo aL
- =< Oyo nm as
3< Oo
=z & =54 %
PF SG a> 2
= = “20
= x
i ee)
SRO Ss On
So NO UCN
oo a= SS
 

Case 01-01139-AMC > Uy Filed 06/21/21 Page 33 of 82

JUNE
Wark Varina

 

Nat s Early Bite Inc. PAQLIS ITALIAN KITCHEN
14115 Burbank Blvd. NOODLAND HELL, Ca 81364
(B18) 781 3040 (818) 883-4136
california Pizza Kitcher Server: CASHIER DOB: 06/04/2021 ae eee
fold) YeN [Ub 31 : 09:07 AM 06/04/202' Server ID: 31
ENCING, G& 91496 Table 8/1 2/20021 Sal»
ie 4 opi Ub 04 202 | ome Application Label: VISA CREDIT
ae 1:41 PM VISA 1048627 VISA
ere. 30008 Card #AXXXXXXXXXXK/O1 1
Br Type: Line In Magnetic card present: SMOLKER GARY § ae
# Co Card Entry Method: § AID: AG000008031010
eCGiGH SetaG, PH 21.24 Entry Method: Chip Read
Svocadc oe Approval: 16970C
Tas <% sporvd: Online Bateht: 000007
“ Amount: $15.22 pagal 18:29:06

otal 04.75 ip: so
a + Tip: ES Invd: 00000016 Appr Code: 858480

é. ‘ 35 = f a Ee a0
Tt .

] ae
2? 06
a I agree to pay the above Tips Ae ,
ance Due $e / 06 total amount according to the wren en Be nncttnn
co tee _—_— card issuer agreement? _ Total: E32)
iy This Check With Your Startofone! Fi eee Ale eees
= —_ x EN Mode: Issuer
Cle Mer . TVR: 8osggaseed
—_ met = 4238 Nat's Early Bite Inc. IAD: G6@1GAB360uuB0
9 Order Online TSI: 6BeG
Pod : ARC: 6B
* ww. NatsEarlyBite.com l agree to pay above total
“tgmt We Are Grateful for your Support. amount according to card issuer
agreement (Merchant agreement if

PLEASE PAY SERVER

 

 

 
  
 

 

 

 

 

 

a = oo Sees
ct ita ae ma Uf em Re
a 5 os —— OS oS
= x = ne ns
~ = c <— PoE
- “ foe _ + Soo ry
= Mm Sy = Sp Ge oo ba)
oF ee — Ss . =
Co SS ae —
= 3 & mee >
a = cc ee
t2 sd 5 cf = a oo
— c= =< = ae =f 5 -
oF: tA = a mn! a ma oo :
is np i ae —- = Fat
= = a : = woe
= = ba oe @> oa = OD >
a 2  , Eo
=< so “er Y ras Or a or PM
ack rc = ie —- 3 <
= cage = = =! =o S
= 6 & = 1 a
= r eK ~uc pe
ee =~ =e —~o
: g _ Opn
a e Soe) =
ea
Poa ’
yj

  
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 34 of 82

“ne

 

 

HQ

gastropub

HQ Gastropub- Woodland Hills
20989 Ventura Blvd
Woodland Hills, CA 91364
818-887-2337
hagastropub .com

Server: Ellissa M
Check #102
Ordered:

Ruekeller Helles

Tempura Spicy Tuna Rol]

Tortilla soup

Subtotal
Tax
Total

Input Type
VISA CREDIT
Time

Transaction Type
Authorization
Approval Cade
Payment ID
Application ID
Application Label
Terminal ID

Card Reader

Amount
+ Tip:

= Total:

06/05/21 6:38 FM

$9.00
$14.00
$11.00

$34 .00
$3.24
$37.24

C (EMV Chip Read)
AXXXKXXXT B11
7:12 PM

Sale

Approved
578400
cPkrdhyftRLR
40000000031010
VISA CREDIT

BBPOS

$37.24

C=

 

IS) OS

GARY 5 SMOLKEF

 

JVNS

_

TRADER JOE'S

1364

9

B18 712 94/5

   

Ventura Blvd,

fas
Wu

5

Store

YUOAM 1 9:00PM DALLY

UPEN

TRANSACT LON

SALE

Peieales,

HQ.

gastropub “

 

e\los

HQ Gastropub- Woodland Hills Le ser
20969 Ventura Blvd
Woodland Hills, CA 91364
B1B-BB7-2337
hagast ropub.com

Server: Ellissa M

Check #102

Ordered: 06/05/21 6:38 PM
Ruekeller Helles $9.00
emopura Spicy Tuna Roll $14.00
Tortilla soup $11.00
Subtotal $34.00
Tax $3.24
Total $37.24

Suggested Tip:
18%: (Tip $6.12 Total $43.36)
20%: (Tip $6.80 Total $44.04)
2%: (Tip $7.48 Total $44.72)
25%: (Tip $8.50 Total $45.74)

Tip percentages are based on the check

 

 
 

 

price before taxes.

Thank you!
Be the first to tel] a friend!

$18.40 @ 4.5%

Tax:
transact jon: 17

i) Pay

 
  
 

S,40r uadvul

Woo’ SaOf Lapel] Mit

 

Case moe HHS'W Page 35 of 82

BAL WAVER CALL )

WY
=

Blue Water Cafe

 

21014 Ventura Blvd Jun 6, 2021
WOODLAND HILLS, CA 91364 11:29 AM
(818) 854-6003

PURCHASE
Ticket: Gary

Authorization 804820
Receipt ha9k

AMERICAN EXPRESS
AID AO 00 00 00 25 01 06 01

Free Range Ground Chicken Kabob Plate
Or Grass Fed Ground Beef Kabob Plate

 

 

$15.00
Ground Beef Kabob .
Espresso $2.00
Single
Subtotal $17.00
TAX 9.5% $1.62
UberEats $0.00
Tip $4.66
Total $23.28
AmEx 2001 (Chip) $23.28
Gary Smolker

  

(om ae
=> >. a
_— qoue —
fe oO 7 >
=z = — =
ee om =
= oS a o oa oT
=r — cn ake ><
= ~ oc Ss = =
= or a ow =
wm . or
-= — —s uw
= — a
Los = oo
= Se fea
co —-—
CO wus o
o- as <
ap: 2m | =o
ha he =; te Lobo
cS o = DoD Sect
a & + -- “. =
~~ = = oe
— C3 mm
ad = fay oo *
& T - oe
- a0 o _  #
a = o& °F
m Ee > mi >
= G x x ~
* 2S ox
sas a+ => oe
-— no St
oO =D
wT a mS
cs nc oT

AdQ]) YAWUISNG
NOT LIYSNYAL SSYHONAd CMY PNAWAYe

ub od

fr
"nN

 

bu oO} BUR] PY

 

HQ

gastropub

 

HO Gastropub- Woodland Hills
90969 Ventura Blvd
Woodland Hills, CA 91364
§18-887-2337
hagast ropub .com

Server: Ray §

Check #82 Table 81
Ordered: 06/06/21 5:26 PM
Chicken Pot Pie $17.00
Ruekeller Helles $9.00
Subtotal $26.00
Tax $2.46
Total $78.46

Suggested Tip:
18%: (Tip $4.68 Total $33.14)
90%: (Tip $5.20 Total $33.66)
9%: (Tip $5.72 Total $34.18)
95%: (Tip $6.50 Total $34.96)
Tip percentages are based on the check
price before taxes.

Thank you!
Re the first to tell a friend!

   

 

Gt “GOO |
= mit
si
=m
= na 2
> Oa
Mi ws
—+ wo = So
PE 7 ao
a = a =o
e mS =
ey mc c S a
Be FO x = zs GC
4 = oF
~~ om Cc & eon
ee ew =
e S” = 3 2s c%
= wo x= > 2
Ro ee mo mot ore
eo wm =. wo &
c- > © = 25
a om & ow’
cS a
= on
= - .
Ss = 38S Ce
=z = Yss5
=o. oO
=<
: ms
oF wake
<F wt
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 36 of 82
ANGE,
& Leg

SUNG “I

PAOLIS ITALIAN KITCHEN &WAFFLES

21626 VENTURA BLVD
WOODLAND HILL, CA 91364
(B18) 883-4136

Merchant ID: 3388114389
Term ID: 135@
Server ID: 31

 

Sale
. Applicatio S . WAFFLES WOODLAND HILLS
i” AND 1028 VENTURA BOULEVARD
LOS ANGELES, CA 91364

XKXXXAXARKA 761 8188053201

novi Als A@00000031020 sw Wie
/ Entry Method: Chie Read ORDER: Main Dining - Table 5
pporvd: Online Batchts 0B000 Ca O21 11:08:10A

ICG if m4
fy EbsAivel 20:03:43 4
Pech rls ie i qq Transaction 000014
BAG nvi: OG80 1 ti .
BA BO13 Appr Code: 77327C 1 Serge’s Secret Lemonade =
beans Anount: § 27,95 1 Audrey's Avocado Toast $13.5
CL aT at £
Visa Tip: $19.98
tal
ae emcewes (op Bua : 9.5% $1.90
: alifornia
DK Total: — 25
et 2 ® oe $21.88
Mode: Issy
VISA (TVR: sbeeaoRued wl CREDIT CARD AUTH $71.88
lype: rst; geog ee af VISA 7611 ‘>
ee ARC: @@ GUD
LUT Aa I agree to pay above total ‘ Ti ae |
amount according card issuer p mer
agreement (herchant ae if 25 100
credit voucher) Total —————
Fl Lf =i | Retain this copy for statement validation
ix SMOL KER-GARY § — : Station: Service Station
" ieee 07-Jun-2021 11:29:54A

A654 oO | RAR-aL RA Ra?

THANK YOU

WHE 9 ee

 

° 4 OM =H2
= a SZ sae
o as sf co =
5 = ¢s8 PY FZO =
7 sg 862 325 o
— == = RVig NS
= oS ° 25 Sm t=
Sat Sy FD S92
ee 1 Bo te c ‘Tl
Re z8 =z Mo ae ‘
SS o4 = oy ><
S38 = 3 S° SD 2 2nm 2 oO,
s3 8 Cc OUFlUmSlUSUDEH =
< : Sele = = iho r
si< © °F © go Sres PoP
5a OD a a5 fF = Fos n< Z
82 a zs 3s ga“ O I"™Q
= o om = Noe
oo D wo =F e9O mr ~
= = Se)
2 § . fee ee
8 + 52
< 0 S25
S c
n nm © =
NS > ot —- 4 an -
= Se WS 7
o © o
Case 01-01139-
AMC Doc 33232 Filed 06/21/21 Page 37 of 82

JVNG 7

paAgLis ITALIAN KITCHEN
21028 VENTURA BLVD
WOOOLAND HILL. CA 91364
(918) 983-4136
Merchant IU: 33001149388

Term ID: 1358
Server ID: 31

Sale
Application Label: VISA CREDIT
VISA
XYXVAKXHAXEA TOLL
AD: AUUDOOOBO310%0
Entry Hethod: Chir Read
Aporvd: Oniine Batcht: e0adee

aes 20:03:43
Invi: QB00013 Appr Code: T3270
hnount: § 27.28
Tip: a Co.
Total: 2.75

Mode: Issuer
TVR: gageggsuae
LAD: GbU10AG3508008
TSI: 6888
arc: 88
1 agree to Pay above total
amount according to card issuer
agreement (Merchant agreement ft
credit voucher)

Customer CoPy

THANK YOU

v OO
Wir ay pee

 
Doc 33232 Filed 06/21/21 Page 38 ofS2

NES

MORTS DELICATESSEN a
18452 CLARK ST Spicy Lime Thai Cuisine
TARZANA CA 91356 15928 Ventura Blvd
818-345-3700 Encino, CA 91436
ne (818) 465-3147
ee Dining Gre
6/8/21 10:09 AN Table#3 Guest: 1

SERVER Jv notre orp soner a

1 Seafood Fried Rice 18.00
VISA CREDIT - INSERT ~ a Si a
Al: Aree Te <ifee i
a ch
Total Amount 19.71
CREDIT SALE Gratuity 3.00
UID: ISHS REF #: 0691 Total Due $2274
BATCH #: 963 AUTH #: 49626¢ Tendered: VISA xxx7611 2274
ANOUNT $23.21 Check Closed: 06/08/2021 02:51 PM
if Closed by christ
TIP See camman Gratuity Suggestion

mm $3 L124 jomene

20.00% = $3 94

ott

APPROVED THANK You
ARQC - 8852895CESB8E226
® i.iBigo:
CUSTOMER COPY POF isis 5, a
Witte L dvpmntec <5 8 8g F. 3
= iBioi sa} oO
S 6 iSrziP 1 mA
48682 nO, o:B: (2Penc
Toood Soir | (eS & 5
2e8- Pai Bia! x2 <0
x S Ss o'!
ze non 8 ei gi Si i29o8 x
one eS S| iO Pes
W Ww RD 1D in Oot yw
Ceae Ny S | i=— 20 =
30 oS EN iFPSaDO
?¢ = : faa iN @ SS e
BS i ‘gi Q@Q9) Oe SS
Wl Sia es Fe ®
Mw sis sigizZi lg:

(
Case 01-01139-AMC Doc 33232 Filed 06/21/21

\WNE A

PAOLIS ITALIAN KITCHEN

BLY WAlLh CAN
‘ >
=

Blue Water Cafe

 

 

21028 VENTURA BLVD 21014 Ventura Blvd in 9, 2021
WOODLAND HILL. CA 91364
(818) 883-4136 WOODLAND HILLS, CA 91364 11:05 AM
Merchant ID: 3348114388 (818) 854-6003
Term ID: 135@
Server ID: 31 PURCHASE
Sale
Authorization 842444
Application Label: VISA CREDIT Receipt bznY
VISA
XAXXKAXAXRAX 7641 AMERICAN EXPRESS
AID: ABOBOAAROI10L8 AID AO 06 00 00 25 01 08 01
Entry Method: Chip Read Assort ap. : a 6a i
: ssorted Pastries ‘
hoprvd: Online  Batchii: G00802 _
= Baklava
gb/89/24 20:33:20
Espresso $2.50
Invi: 00000017 Appr Code: 71698C Double
Amount: $ 37.285 Subtotal $6.50
Tip: TAX 9.5% $0.62
. EY. UberEats $0.00
Total: Les Tip $1.78
Mode: Issuer
TVR: eagouoee AY Total $8.90
JAD: G6B1BABZ60uNDR AmEx 2001 (Chip) $8.90
TSI: 6900
ARC: 08 Gary Smolker
I apree to pay above total
amount according to card issuer
agreement (Merchant agreement if
credit voucher)
Q a
a Oo ' rh
= a :
y D SeoR Pts
e5 82 E28 Ss
4~S8aaée Oe 2 seamed
IToogsd D & 5
Soo s a c
42ers Pa “4 0
Ps wor u 2 Ay
5 anes ~
oN ~ Wm
Cm = ©
gseS
fs
i)
Y Bie B28 .
mip oo! 2
Nur © o

Aung pew b

00 Lt

Page 39 of 82

Spicy Lime Thai Cuisine
15928 Ventura Blvd
Encino CA 91436

(18) 465-3147

Dale wi0G/2021, 01.24 PM
Check# 32

Card Type VISA

Card kN ek ARE xaxx 7611

Card Haldet SMOLKERAGARY S

Card Entry Chip

Trans | ype SALE

Transaction #

Ref Menpitoest

Auth Code 40054

Server christ

Table# Pd

Amount : $39.42
Gratuity: $7.88
Total: $47.30

)AGREE 1O PAY ABOVE To TAL AMOUNT
ACCORDING 1O CARD ISSUER AGREEMENT!

,iPis 2
if 22 | ow)
Pisios: cs
myer ft \ ot
digi =a: a 0 =.
fF igia in DB
i! ‘Sene
a ' 1 oO 2 on,
B06. 2 ce seES
,! & ' > @ >=
sis! 2O% 320%
a |! are su
| i'd on oe
iS ;O OF Met a
a ‘Feo Oa =}
1 ett NM Wee x
Emo. @) | as =.
‘oOo! 2
iaeie J} . — i
'So:0 & : =
wit: ® + o
=
oigit' WS
S'Ss' Wh!
 

1G]

 

Case 01-01139-AMC Doc 33232

 

 

TST a |
be.
Pp
idtal
Or rac
TAQ f

   

“gy aauaiayay

JAWIOWS S

LLOLXXXXXXXXXXXX LIGSHD VSIA

{

 

 

ENC INO,

THANK yOu!

AWS PoulAW SE LZS

VOS-9E-B 120

 

pay ali

 

  

755 TAs ARR raat
La feet 7 ; ai
Wey aie 11
feuluta oivd
OAS) 45
any ry
44a
VT
is "t

Hor

LLOZ WSIA

  

APFRUVED

RRN: TUNSSO0 TOG)

Tar
Lot
AUUUUUOUZ5O] GBH |

GOUHCQGBOGL

 

 

tital amour

agree ant.

   

oOo as co we 4 = Gy =
DZ So yy & =

m == — ee -_- =~ 2 =
o a se =~ TF
2 _ fol _

= = = — > &
= 38 22°58
2) oo. wm =.
> w Ss
aa (amd ~
<3 Fy a]
uw =- =
z es F 8
Si oe 2
4 “ aod “>

So wo oo = u>

= tw a n> oo

Oo Fw un he Ln sd

wo oO oO = oo — on

Vinh g WEaz-unr-Al

Nee

Filed 06/21/21 Page 40 of 82

 

Server: candace
Table 483/'1
Guests: 2

Order Type:

Dine

afi

Tral

iid
Arnal

ian Choppec, Full
d Palmer (2 &3

wT

FREETEESEEEREL FREER ERPEEES
You can share feedback or ask
questions by calling 800
or visit WWw.CEK.com.

-919-3

ibtotal

cx

—1 0A
Se

Total
Balance Due

Pay This Check With You

can Here

nan
oO vo
co to

ab bbickiobky
Zé?

£5.59)
2,28

$20.25

r Smartphone!

[se

 

or Go To:

Enter Code:

 

430duO

*

   

ONY SOT

OL 991
qg ulew

LOZSGNRBLA

pIEL6 VOSA
QYVAF INOS VUNLNSA 820L2

 

STIIH GNV1G00M
SA144VM ONV

- Buu

CPK .NCRPAY .

HWN 236

e%
Pc F
mse Z
Boe
mim
“

ap ylys YALumM
 

Case 01-01139-AMC Doc 33232 Filed 06/21/21

JVWNE \0

HQ

gastropub

 

HQ Gastropub- Woodland Hills
20969 Ventura Blvd
Woodland Hills, CA 91964
818-BB7-2337
hagast ropub.com

Server: Garland W

Check #113 Table 501
Ordered: 06/10/21 8:15 PM
Spicy Tuna Roll $12.00
Steel Panther $7.00
Tortilla soup $11.00
Subtota| $30.00
Tax , $2.86
Total $32.86
Suggested Tip:

18%: (Tip $5.40 Total $38.26)
20%: (Tip $6.00 Total $38.86)
22%: (Tip $6.60 Total $39.46)
25%: (Tip $7.50 Total $40.36)
Tip percentages are based on the check
price before taxes.

Thank you!
Be the first to tell a friend!

 

Page 41 of 82

 
 

JIVNG

Nat's Early Bite Inc.
14115 Burbank Blvd.
(818) 781 3040

pop: 06/11/2021

Server paanss oe
Table 5/1 2/
SALE
1048608

VISA
HXXXKAKAXXXN7O 1 |
ieee card present: SMOLKER GARY S

Card Entry Method: §

Approval: g5148c
Amount : $ 15.22
+ Tip: 7 =

a

= Total: _. -<_—

/3V
T agree to pay the above

total amount according to the
card issuer agreement .

 

Meee

Nat's Early Bite Inc.

Order ee ,

www. NatsEar lyBite co

We Are Grateful for your Support.
PLEASE PAY SERVER

<<Guest Copy?>

Whe kh ViMhee

eo =
a o
=x =>
es =
_ " =
= o=
—. a0 =
— mom ..
= mes
— p> Poa o
he Co het
Y mono
ue —mo
ao wo
>
<OoO —o
wo oO
ms -—-—-
2S as
ma ee
7 on Gs
——
y a
. GD
o
3
ot Se

.
ad
oS
Zi

(P10)

2 Sl

xP |

2c" |

Case 0 re Doc 33232 Filed 06/21/21 Page 42 of 82

BLUE WATER CALL
er
=z.
Blue Water Cafe
21014 Ventura Blyd Jun 11, 2021
WOODLAND HILLS, CA 5:57 PM

91364
(818) 854-6003

PURCHASE

 

Ticket: Gary
Authorization 42092C
Receipt Fovx

VISA CREDIT
AID AO 00 00 00 03 10 10

Free Range Ground Chicken Kabob Plate
Or Grass Feu Ground Beef Kabob Plate

 

$15.00
Ground Beef Kabob
Soda $3.00
Subtotal $18.00
TAX 9.5% $1.71
UberEats $0.00
Tip $4.93
Total $24.64
Visa 7611 (Chip) $24.64
Gary S Smolker
ca Os AoA o3
: Oo mm milo oD @w
hot vpDOoOoesa
—- AN SBOHoOD=z
a oo — ot DO — OD
rt oD _ — A Os
3 =. ee
_ cc
cn ao
mo > D> =
Oo — ct ect
— HD — -
— mo —_~ =
us coon
me —_ m
own
= — CF
—s s=>—
_: ao
a oo m&
iy —- Da Ww
wo x
a) ct
2a"
Seu
5
Lao]
on
~~
oOo —
co ae) aon PO
. . . eS cS
Lo Lo wo —_— Mm
oS onan oS —

 
Case 01-01139-AMC Doc 33232

Jone \e

Nat's Early Bite
Inc.
14715 Burbank Blvd.
(818) 78) 3040

server: CASHIER

09:10 AM DOB: 06/12/2021
Table 27/1 meee
0003
SALE
VISA
CAPO AXXXXXXXXNNKY 761 3145729

Magnet ic Card present:
$

Card Entry Metpocoet® SMOLKER GARY

Approval: 29170¢

Amount : $ 15.22
+ Tip: _ —

I agree to Da
y the above
tota] amount according to the
card issu agreement,

  
 

Nat's Early Rite ton

RPBuaH+s4. eel a4 a
mompr<oo o —- =
OK Como - ou Oo
at oeroee ee oo -—- =
a — =
=z Sooe =. -~
7 o Boomer --
eoou
wo eoreau
HO @ec
oc pad
= ze eer
De we
40 ro
ces eo
7 =
mo 4” = W
& oS "1
zo = " —_
me uw
co "
c= i ‘
x
mm
o

00°82

Filed 06/21/21 Page 43 of 82

#p0) Jddy HSANRARR + HAUT

388208
G2: 58

Te/et/9e

ie

‘phdddy

aut Tug

H43eg

600000

BAL WAIL an)

Wi
sy

Blue Water Cafe

21014 Ventura Blvd Jun 12, 2021
WOODLAND HILLS, CA 4:14 PM
91364

(818) 854-6003

PURCHASE

 

Ticket: Gary outside
Authorization 15634C
Receipt RYAG

VISA CREDIT
AID AO 00 00 00 03 10 10

Free Range Ground Chicken Kabob Plate
Or Grass Fed Ground Beef Kabob Plate

 

$15.00
Ground Beef Kabob
Soda $3.00
Subtotal $18.00
TAX 9.5% $1.71
UberEats $0.00
Tip $4.93
Total $24.64
Visa 7611 (Chip) $24.64

Gary S Smolker

ma > = — SP nous
=> 4 > ea on a
-r- CW >< od 3 a
For == Se <Bpo
= = “ a a; =z
= >< o I-o co mv
= = o coo o >
oo SS > + me ono
t+ @& > - o rer
=> =@& >< o “ee A POH
o Sa > = a aortnmwn
Qa S| >= woe + oe
-— = — - om re om u
=a oo o wo eres

7S Ss > we =m D
oe 7 a os worer
slUwmS _ oc Mra
~~ “ _— Fe w- ep
ou = @ e 1 zz
oO < 5 pnOoOD
- — oO +>
— ow oo Be we
- Db oc mur 4
un <0
“wn o wot

= nm om

m Ss =

o

a

4
Case 01-01139-AMC Doc 33232

Juwe >

TRADER JOE'S

21085 Ventura Blvd.
Woo jana ri | \Sy, 9} 30!
; t

are #0209 §1B-712-94/9
OPEN G:Quah TY gQ0PM HALL

SAL IRANSACT LON

 

MOY LS THEATER BURC Ww ql 23

Muy Lt HEATER rth BA} $1.93

uy tt itt ATER Pl it xh rl $i ‘yt
RAW RANA CASHENG §/ 39

ams vals anpatr iON i

Galance tu pas $13.75

VISA

CARL PURLHAGL rRANGaL | LOR
CUSTOMER COPY

PAY ALN

renee (611

VISA UREDLS

type: | hip Real Aut nh Code: FRUGAL
aly, agavdoguus Tel PAN oGd:
ryt: BUT UUTOUN 13k vuy

LAL: Ho TOAD AUBOU
Mill: xxqanee 2 1015 Vi:

(UyAt PURCHASL

aaa

$15.90
Ne Cardha let verification

Please retain Tol your records

re favab ae
Tuk riui TRANS. DATE
(204 4 a6 (2 7 \]

iHatlk YOU TDP SHUPP ING A
TRADER IGE’ S
waw trader joes .com

Filed 06/21/21 Page 44 of 82

HE

HQ
gastropub

Ha Gastropub- Wood and Hills
9q969 Ventura Blvd

Woodland Hills, GA 91364

198-887-2337
hggastropub .com

Server: Ray 5
Check #81
Ordered:

Table 53
96/13/21 6:38 PM

$14.00
$8.00
$15.00

Tempura Spicy Tuna Rol)
Scrimshaw
Chicken Lollipops

Subtotal $97 .00
Tax $3.53
Tip $7.40
Total $47.93

c (EMV Chip Read)
xHKKKKKTEN
7:74 PH

Input Type
yISA CREDIT

Time
 

Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 45 of 82

Nat's Early Bite Inc. Cosi CoO
14115 Burbank Blvd.

ESCORT

ieee
(818) 781 3040 = WHOLESALE
Server: CASHIER DOB: 06/13/2021 Van Nuys #48
11:51 AM 06/13/2021 6100 Sepulveda Blvd
Table 16/1 2/20051 Van Nuys, CA 91411
(818) 989-5132
SALE
VISA 1048708 G9 Member 111892553181
Card #XXXXXXX¥XXXX7611 : a ee
Magnetic card present: SMOLKER GARY S APEFRUIT 8.99
Card Entry Method: S$ E 30669 BANANAS 1.69
E 1036732 ORG CELERY 4.49
Approval: 46548C E 2534 CHERRIES 8.99
Amount : $ 13.09 SUBTOTAL 24.16
TAX 0.00
stip: ____ 2,50 xxx TOTAL a. 8

= lata ALS. XXXXXXXXXXXX76 1 1 Ho!

AID: A0000000031010

 

I agree to pay the above Seq# 16320 App#: 45079C
total amount according to the Costco Visa Resp: APPROVED
card issuer agreement. s Tran ID#: 1 16400016320. We
Merchant ID: 990048
Xx
Nat's a ne Inc. eae ee ee
Order Online : .
“www. NatsEar lyBite.com pai 18/2021 13:28 48 16 124 186
We Are Grateful for your Support. RRR Rm ee
PLEASE PAY SERVER Costco Visa 24.16

snes = ihre OFAC

t's Early Bite Inc.
MATS Burbank Blvd.
(818) 781 3040

Vera 06/15/2021
Server:

Cashier: CASHIER 11:50 AM
Table 16/1 20051
Guests: 1

7.95
Coffee 9 @4.50) 9,00
Tortilla Soup (2 @4. os

le
Subtotal 1.14
Tax

13.09

1

Tota 13.09

Balance Due
Order Online hyp 2,7

ww NatsEar lyBite.com |
We are Grateful for your Support.

PLEASE PAY SERVER a

ry hel SOF
Case 01-01139-AMC

JUNG \4

Doc 33232 Filed 06/21/21 Page 46 of 82

VIKTOR BENES

CONTINENTAL BAKERIES

 

16450 Ventura Blyd, ANE? oni, pH |
Encino, CA 91436 ENTRY METHULS
(818)789-4644

Check 30043
Wait Stn #3
Semi-Manager: Jasse
MON 6/14/24

 

HE: B90 SD$ 26.UN
Guests | 1p a 70)
9:44am . as Ze .

SSSSSSRSSIS Soil sassissssiccsssssne2s-+-- 1 OAL patay LABEL: AWER LCAN EXPRE Dal
| Reg Coffee 12 oz 1,95 N 1

pol Tok
APPL eA

Sub/Tt] 1.95 a
Total 1.95 es
CC-Visa 1.95
Acct; eR] BY | Thank You
Auth: 17045C Tip Guide
Trans ID: 16 18x is $4.00
20h 1S gu. 2u
Order Number O
He appreciate your business!

    

ovw: SION

1 CoD
anc ite Vers
Cardholder

noas
— > aan
=
om => — 0 3.73
— = ow 3S SO Se eso =
“oom Ss @f7S3 27 Set Su8 € &
aes | a = = La 78 o >
oop Dep<c jt = = = — 2 «= == 0 oF ewe
z» -- ae _— => o ad rc
Se onrees of S —So= SS F ° -~be5
aeweoo - — ~ = mocoa = - “pom S2aw
es eos oan = . — a — ° wo foe
Bra Oe no = oor Se = 2 wore © -
9 e8S8o0 = —_oso Ff = = MEARE ~z<s
w w 7 = wo m
288 eeee = ee oS . 4 me
re oo = = o aorz
nw ae = => c oD e = es
S 46 2eo oo ro we « e eres
sa zat os os = * = =— BO oe
nao >e => so > m2 o = BOD,
4 =e 2 oo = SoU
=-oz e j \ oz veo = so 3 we
suo oe ' \ = oo ° Ly eo mwr a
<o = oe 1 - nt ae 9 eco
e300 o a mn ' —- oo. ® ao =
ce \ ° = « n :
c i o =
o r a. = Ww >
sya 0 0 4 \ o -- on xa
a ae lig ; oe _— m
, 1338 i ‘cA o oS o
ce : =e pa
=n fs i : = on = 4
BRO a 7 _— o —- =
gE ioiy = B22
ae 1 | }
. i 'g <<
4 u
*

 
Doc 33232

Case_01-01139-AMC
June \

“hi Ch 4
An

Wie Jy

Avi neds)
Mf.) 7

“ubtot.
lax
Pe-gty

4
ie 3
Wel t i
uy a
iCifal g

isa
ACC]
“puray,

CHANGE f

~ fe

422) v7
(2.00

WRIEL DAT. =

I
Cd:

sa 4s }» YY
° — 5 De
4+ 6b 6 TS
2 > e ie
Or om 5
o = =
> =
> fe
Ss:
_ =
oO c =
sf «ase
at ae ©
m £ A toy on
a oe
> 2a
>
p og
Ss t-=
a 4 Deny =
: ee
* n 2
FF 7 =
=

LUnOWme

LIQAYD WSIA

fVOG
ch,

HAM TOWNS

 

> 1eppoypIey

Filed 06/21/21 Page 47 of 82

“oral |

MERCHAM 1}
HB ws, ils
Sheek |
An

taro £ EY

ENV RY Tab) 0

AGRE 1G

ECVORO LH ft lee |

(MERCHAMT At

Visa ASSAY
Cporoweald § }
EP ERE AL |

EPPLICATIGN !1 4 CT
OTe AEG T i

Vie. BUSOU

TAL. O8U GAL

ISL: 6B)

CVM: SGN
ASE

Tf

SUBTOTAL

6) a

 

nS oaw
“ Te ot
Me wef
. a = anit
“ * wn
tt ra
mh
= mh
im oe
oo Etre
hy = oe
o NES rs
Nw OnE
= 7%
2 “di ya >
~ HS
- ePOer
wn wan
—~ ao-
ey 3
2 wn = >
= Sines
a mo 2
ms oo
a
+ o>
w =H
Ow Coos
OG = Wt
woe oon

(4h MU AKER

24

59

4 QO
6/16/2021 Case 01-Ob1C9*AMEchicDOGBIABR Oo Hed: OG/2 1/2 desde P aQEIAB2Of:B2M

J ON Cc \ Lo Quantity Price

alifornia Chicken Salad (Balsamic Vinaigrette 40z, No Pita Croutons, 4 $13.00
No Plain Pasta, No Pita)

California Chicken Salad (Balsamic Vinaigrette 40z, No Pita) 1 $13.00

Subtotal: $26.00
Tax: $0.00

Total: $26.00

Order Date: Wednesday, June 16 2021, 1:32 PM
Paid With: ****7611 by Credit Card

Phone Number: +13108046750

https:!/mail.google.com/mail/u/O?ik=a4450(303 5&view=pté&search=all&permthid=thread-f%3 A 1702756923218 111775&simpl=msg-f%3 A 17027569232 18111775

to
rm
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 49 of 82

IN THE UNITED STATES BANKRUPTCY COURT a IL. F D
FOR THE DISTRICT OF DELAWARE 2021 JUN 2] AM 10: 44
; CLERK
In re: ) Chapter 11 TISAI cY ig
W.R. Grace & Co, et al. ) Case No. 01-01139 (AMC)
Reorganized Debtors. __) (Jointly Administered)

)
)

) Docket No. 33231

 

DECLARATION OF LAUREN ELDER IN SUPPORT OF SANCTION
MOTION GARY SMOLKER REQUESTS BE HEARD ON JUNE 24, 2021

Declaration of Lauren Elder,

I make each of the following statements on the basis of my owner personal
knowledge.

Attached hereto are copies of photographs I personally took on May 19, 2021 and
May 20, 2021 in Gary Smolker’s rental condominium located at 14242 Burbank
Blvd., Sherman Oaks, California.

The measurements superimposed on the photos were made by me using a tape
measure when I took each photograph.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.

Executed at Encino, California on June 16, 2021.
we
_SK*¢

Lauren Elder

 
 

——_—

all
oc
ee
oO MAREEemeResnnnin
oO
Lo
@
oD
O
ou
a
N
—.
|
NE
—
oO
Oy
Orn
OE
LL

Case_01-01139-AMC Doc 3323
©
oO
od
iQ
on
od
N
—.
©
OF
ao
@
a
an
oO
Ne
4
Co
oO
oO
a
Ou
g
<

Case 01-01139

 
i

e 52 of 82

>)

 

 
Case 01-0 9- AN Filed 06/21/21 Page 53 of 8

 

 
N
0
—
©;
st
LO
o
o
oy
O\%
a
N
~~
|
N
~
©
©
To
L
LL
N
oO
N
o
o
oO
oO
QA

ay en PTA E I

ae etree

 
 

 

led 06/21/21 Page 55 of 82

 

9
“I
Conn
9
Oo
o
a
O
=
o
o
a
a
°
a
Oo
%
©
O

 
 

_Case 01-0 -AMC_ Doc 33232 _ Filed Coe a COS 36 of 82

oN 4

 

 

 

 

 

 

 
N
co
—
oO
NM
Ww
cab)
oD
oO
oO
r

 
92” x 102°

— ———+

 
 

Case 01-01139-AMC

 
Page 60 of 8

nes set)

sees

mete EE

—

 

 
 
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 62 of 82.

 
 
N
0
—
oO
st
©
o
o
©
oO
a
N
~~
a
N
~
©
©
To
L
LL
N
oO
N
4
om
oO
oO
QA
»

 
Case 01-01139-AM Filed 06/21/21 Page 65 of 82

 
 
 

 
Case _01-01139-AM DO

Le ee ead
esd es td

ee —

 
Doc 33232 Filed 06/21/21 Page 69 of 82

 
 
 
ase 01-01139-AMC Doc 33232 Filed 06/21/21 Page 72 of 82

 
 
Case 01-01139-AMC__ Doc 33232 Filed 06/21/21 Page 74 of 82

 

 
33232 Filed 06/21/21 Page 75 of 82

ea iy |

 
Case 01-01139-AMC Doc 33232 Filed 06/21/21 Page 76 of 82

 

 

 

 
ase 01-01139-AMC Doc 33232 Filed 06/21/21 Page

 
ase 01-01139-AMC Doc 33232 led 06/21/21 Page Of 32

oe é
ae

y

3” ye 22”

a

i

 
Page 79 of 82

 

—_— a
| a
ead
ag
ee

.

an eS

 
G01-01139-AMC Doc 33232 Filed 06/

 
Doc 332 l Page 81 of g

52”x52”x17”

 
ee vi

beer ans,

 
